DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/4/2021, 11/23/2021, and 01/20/2022 has been considered by the examiner.

Election/Restrictions
Applicant's election of Species A, claims 1 and 11-19, without traverse in the reply filed on 10/3/2022 is acknowledged. 
Upon consideration of the claims and the elected species, claims 11-12 are drawn to Species C since these claims recite the limitation: “wherein the at least one diffusion control layer comprises a second reagent substrate”, which is drawn to Species C as outlined in the restriction mailed 09/07/2022. Claims 11-12 are therefore withdrawn as being drawn to non-elected Species C. 

Claim Objection 
Claims 1,13, 15-16, and 19 are objected to because of the following informalities:  
Claim 1, line 8: please amend “the diffusion of the analyte” to “[[the]] diffusion of the analyte”. 
Claim 13, line 5: please amend “the application of” to “[[the]] application of”. 
Claim 15, line 3: please amend “the respective analyte” to “the 
Claim 16, line 2: please amend “NSH” to “NHS”.
Claim 19, line 8: please amend “the diffusion of the analyte” to “[[the]] diffusion of the analyte”. 
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 17, claim 17 recites “the pharmaceutical”, which is unclear if it refers to “the one or more pharmaceuticals” or a different pharmaceutical. In instances where plural pharmaceuticals are present, it is further unclear if “the pharmaceutical” is in reference to only one of the plural pharmaceuticals or is in reference to all of the plural pharmaceuticals. Therefore, the scope of claim 17 is indefinite.  Claim 18 is further rejected by virtue of its dependence upon and because it fails to cure the deficiencies of indefinite claim 17. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stafford et al. (WO 2012158202 A2). 

Regarding claim 1, Stafford teaches an electrochemical sensor (an analyte sensor 40 as shown in Figs. 4A-4D [para. 0049]) comprising:
a common reference electrode (reference electrode 52c in Fig.4B [para. 0049]);
at least one counter electrode (counter electrode 52b in Fig.4B and counter electrode 56a in Fig.4C [para. 0049]).
a work electrode platform (see Fig.4D) comprising a work electrode (working electrode 52a as shown in Fig.4B [para. 0049]) and at least one diffusion control layer (film 60a as shown in Figs. 4B and 4D [paras. 0050, 0054]), wherein the work electrode is electrically coupled to the common reference electrode (see Fig.1 [para.0034]; an electronics unit 14 is coupled to a sensor, and the electronics unit provides a voltage across the electrodes of the sensor and collects signal from the sensor [para. 0034 ]; the measuring or working electrode is connected to the reference electrode via a circuit, such as a potentiostat [para. 0002]), wherein the work electrode comprises a reagent substrate (sensing layer 54 covering the working electrode 52a as shown in Fig. 4B [para. 0049]) configured to react with an analyte ([para.0035] describes various analytes which can be measured by the monitoring system, such as glucose and  lactate) to produce a signal indicative of a concentration of the analyte (the formulation of the sensing layer 54 is configured to detect the target analyte [para. 0049]), and wherein the at least one diffusion control layer is configured to control the diffusion of the analyte to the work electrode (film 60 may include one or more additional layers which are not dissolvable or partially dissolvable, e.g., dissolvable in sections, and are permeable to provide the necessary diffusion-limiting and/or interferent-restricting functions [para. 0050]).

Regarding claim 19, Stafford teaches a method of forming an electrochemical sensor (Fig. 7 shows a flow chart illustrating a method for manufacturing a sensor in certain embodiments of the present disclosure [para. 0061]), the method comprising:
forming a common reference electrode (in step 710 in Fig.7 [para. 0061];
the formed common reference electrode 52c is shown in Fig.4B [para. 0049]);
forming at least one counter electrode (in step 710 in Fig.7 [para. 0061]; the formed counter electrodes 52b and 56a are shown, respectively, in Figs. 4B and 4C [para. 0049]); and
forming a work electrode platform (in steps 710 and 740 in Fig.7 [para. 0061]; the formed work electrode platform is shown in Fig.4D) comprising a work electrode (working electrode 52a as shown in Fig.4B [para. 0049]) and at least one diffusion control layer (film 60a as shown in Figs. 4B and 4D [paras. 0050, 0054]), wherein the work electrode is electrically coupled to the common reference electrode (see Fig.1 [para.0034]; an electronics unit 14 is coupled to a sensor, and the electronics unit provides a voltage across the electrodes of the sensor and collects signal from the sensor [para. 0034 ]; the measuring or working electrode is connected to the reference electrode via a circuit, such as a potentiostat [para. 0002]), wherein the work electrode comprises a reagent substrate (sensing layer 54 covering the working electrode 52a as shown in Fig. 4B [para. 0049])  configured to react with an analyte ([para.0035] describes various analytes which can be measured by the monitoring system, such as glucose and  lactate) to produce a signal indicative of a concentration of the analyte (the formulation of the sensing layer 54 is configured to detect the target analyte [para. 0049]), and wherein the at least one diffusion control layer is configured to control the diffusion of the analyte to the work electrode (film 60 may include one or more additional layers which are not dissolvable or partially dissolvable, e.g., dissolvable in sections, and are permeable to provide the necessary diffusion-limiting and/or interferent-restricting functions [para. 0050]).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Stafford, as applied to claim 1 above, and in view of Jeong et al. (US 20210162369 A1).

Regarding claims 13-14, Stafford teaches the electrochemical sensor of claim 1, and further teaches wherein the at least one diffusion control layer (film 60a) is disposed over the reagent substrate (sensing layer 54), as shown in Figs. 4B and 4D.  The material formulation of the film (i.e., the diffusion control layer) may be fine-tuned or customized to control which agents ingress/egress and the rate at which they ingress/egress, as well as to provide other functional and physical characteristics [paras. 0010-0011].   
Stafford does not teach wherein the at least one diffusion control layer includes one or more metal-organic frameworks, wherein the one or more metal-organic frameworks are disposed over the reagent substrate, and wherein at least one of the one or more metal-organic frameworks includes a lattice structure configured to separate the analyte from a fluid in response to the application of an energy, a current, or a material to the one or more metal-organic frameworks, of instant claim 13; and wherein the lattice structure defines plurality of apertures having a size or a shape of the analyte, of instant claim 14.
Jeong teaches a method for preparing a matrix containing metal-organic frameworks (MOFs) (abstract), which are porous materials that form a two-dimensional (2D) or three-dimensional (3D) framework by multiple links of coordination bonds between inorganic nodes (metal ions or metal oxide clusters) and multitopic organic linkers. The MOFs have empty coordination sites in a center of a metal as well as well-defined pores, and are used to capture or separate guest molecules [para. 0002]. The MOFs is a succession or repetition of structural units including a metal node and an organic linker, and refers to a network framework formed through multiple links of the structural units. The structural units refer to cages with nano-sized pores, and the cages are alternately interconnected to share a window. Thus, the MOF may have a 2D or 3D structure including one or more types of cages and one or more windows [para. 0021]. A further aspect of the present disclosure provides a method for separating first fluid having a first single molecule size V1 or second fluid having a second single molecule size V2 from a fluid mixture including the first fluid and the second fluid (provided that V1≠V2), the method including the step of: passing the fluid mixture through a matrix containing MOFs prepared by the method for preparing the matrix containing MOFs, wherein the MOFs have an adsorption property or a window size that allows the first fluid to pass and does not allow the second fluid to pass therethrough [paras. 0013, 0018-0019]. The term “window” used herein refers to an open portion of the MOF. The MOF may have a specific window size based on a type of each metal and organic ligands, and accordingly only specific molecule(s) may be selectively passed and/or adsorbed [para. 0051]. Crystallinity is excellent and a size of a window formed in MOF crystals is constant. As a result, a crystal structure with a desired window size and constant window sizes may be generated, and thus it is possible to selectively adsorb a molecule that is in a gaseous state or a liquid state, based on the above window size. Thus, a first single molecule size of first fluid to be separated and a second single molecule size of second fluid may be compared, MOF crystals with a size of a window therebetween may be selected, a matrix containing MOFs prepared by the method may be prepared, and the first fluid and the second fluid may be individually separated using the matrix [para. 0054]. Therefore, Jeong teaches wherein MOFs include a lattice structure (crystal structure with a desired window size and constant window sizes [para. 0054]) configured to separate an analyte (i.e., a first single molecule size of first fluid) from a fluid, and wherein the lattice structure defines plurality of apertures (well defined pores [para.0002]; constant window sizes [para. 0054]) having a size or a shape of the analyte (MOFs have a window size that allows the first fluid to pass and does not allow the second fluid to pass therethrough [paras.  0019, 0051, 0054]).    
Stafford and Jeong are considered analogous art to the claimed invention because they are in the same field of using a functional thin film for molecular/chemical sorption and separation. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the diffusion control layer film 60a in Stafford with a diffusion control layer including one or more MOFs, as taught by Jeong, since Jeong teaches wherein MOFs have a uniform size and are well bonded to a polymer matrix [para. 0122], and are applicable to adsorbents, gas storage materials, chemical material separation, sensors, membranes, functional thin films, drug delivery materials, redox chemical materials, heterogeneous catalysts, and catalyst carriers [para. 0002]. The simple substitution of one known element for another (i.e., a diffusion control layer including MOFs for another diffusion control layer made of another material) is likely to be obvious when predictable results are achieved (i.e., providing the necessary diffusion-limiting and/or interferent-restricting functions) [MPEP § 2143(B)]. Furthermore, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art [MPEP § 2144.07]. 
The limitation “configured to separate the analyte from a fluid in response to the application of an energy, a current, or a material to the one or more metal-organic frameworks” is a functional recitation. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. In the instant case, Stafford in view of Jeong teaches the MOFs including a lattice structure (crystal structure with a desired window size and constant window sizes [para. 0054]) configured to separate the analyte from a fluid (MOFs have a window size that allows the first fluid to pass and does not allow the second fluid to pass therethrough [paras.  0019, 0051, 0054]). Therefore, the disclosed MOF is configured to perform the claimed functions above. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Stafford, as applied to claim 1 above, and in view of Zou et al. (US 20170191955 A1).

Regarding claim 15, Stafford teaches the electrochemical sensor of claim 1, and further teaches wherein the at least one diffusion control layer (film 60a) is disposed over the reagent substrate (sensing layer 54), as shown in Figs. 4B and 4D.  The material formulation of the film (i.e., the diffusion control layer) may be fine-tuned or customized to control which agents ingress/egress and the rate at which they ingress/egress, as well as to provide other functional and physical characteristics [paras. 0010-0011].   
Stafford does not teach wherein the at least one diffusion control layer includes a self-assembled monolayer, and wherein the self-assembled monolayer is disposed over the reagent substrate and configured to separate the respective analyte from a fluid.
Zou teaches a diffusion resistance layer for an analyte sensor for determining an analyte concentration (e.g., glucose). The devices comprise a sensor configured to generate a signal associated with a concentration of an analyte and a sensing membrane located over the sensor. The sensing membrane comprises an enzyme layer, wherein the enzyme layer comprises an enzyme and a polymer comprising polyurethane and/or polyurea segments and one or more zwitterionic repeating units. The enzyme layer protects the enzyme and prevents it from leaching from the sensing membrane into a host or deactivating (title and abstract). Zou further teaches wherein the interference domain can be prepared using a layer-by-layer deposition technique, wherein a substrate (e.g., the sensor or membrane layer atop the sensor, e.g., the resistance or enzyme layer) is alternatively covered by  layers of polycations and polyanions, as shown in Fig.11B. The method provides a technique for controlling functionality and film thickness and functionality. For example, it can be employed for depositing films as thin as one monolayer or for thicker layers [para. 0270]. Polyanions and polycations belong to the class of polymers commonly referred to as polyelectrolytes, and certain polyelectrolytes form self-assembled monolayers wherein one end of the molecule shows a specific, reversible affinity for a substrate such that an organized, close-packed monolayer of the polyelectrolyte can be deposited [para. 0266]. The interference domain is configured to target certain interference species for permeation reduction [para. 0261]. Therefore, Zou teaches a diffusion control layer (i.e., interference domain) including a self-assembled monolayer disposed over the reagent substrate. 
Stafford and Zou are considered analogous art to the claimed invention because they are in the same field of electrochemical sensor for sensing target analyte such as glucose. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the diffusion control layer in Stafford to include a self-assembled monolayer disposed over the reagent substrate, as taught by Zou. The claimed limitations are obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results [MPEP 2143(A)]. 
Regarding the limitation “configured to separate the respective analyte from a fluid”, which is a functional recitation. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. In the instant case, Stafford in view of Zou teaches the self-assembled monolayer (SAM) configured to target certain interference species for permeation reduction [para. 0261 in Zou], therefore, the disclosed SAM is configured to perform the functional limitations above. 


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Stafford and Zou, as applied to claim 15 above, and in view of LaBelle et al. (US 20210063334 A1).

Regarding claim 16, modified Stafford teaches the electrochemical sensor of claim 15, and does not teach wherein the self-assembled monolayer comprises 16-mercaptohexadecanoic acid (MHDA) and carbodiimide (EDC)/N-hydroxysuccinimide (NHS) complex.
LaBelle teaches methods and apparatus for detecting binding of a diabetes-related target molecule analyte in a sample utilizing Electrochemical Impedance Spectroscopy (EIS). Sensor electrodes include a diabetes-related target-capturing molecule immobilized thereto, and an EIS-based imaginary impedance measurement is utilized to arrive at a concentration of the analyte (abstract). LaBelle further teaches wherein a self-assembled monolayer (SAM)  was created by incubating 1 mM of 16-mercaptohexadecanoic acid (MHDA) for one hour at room temperature. The sensors were then rinsed and stored dry overnight to ensure proper deposition of SAM, as SAMs takes hours to reach their final thickness and contact angles. The carboxylate groups of the 16-MHDA were activated by incubating the sensor in 10 mM 1-ethyl-3-(3-dimethylaminopropyl) carbodiimide (EDC) and 80 mM sulfo-NHS for one hour at room temperature [paras. 0019, 021]. Therefore, LaBelle teaches a SAM comprising  16-mercaptohexadecanoic acid (MHDA) and carbodiimide (EDC)/N-hydroxysuccinimide (NHS) complex.
Modified Stafford and LaBelle are considered analogous art to the claimed invention because they are in the same field of electrochemical sensor for sensing target analyte such as glucose. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the self-assembled monolayer in modified Stafford with the self-assembled monolayer comprising 16-mercaptohexadecanoic acid (MHDA) and carbodiimide (EDC)/N-hydroxysuccinimide (NHS) complex, as taught by LaBelle. The simple substitution of one known element for another (i.e., a SAM comprising MHDA and EDC/NHS for another SAM made of another material) is likely to be obvious when predictable results are achieved (i.e., providing the necessary diffusion-limiting and/or interferent-restricting functions) [MPEP § 2143(B)]. Furthermore, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art [MPEP § 2144.07]. 

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Stafford, as applied to claim 1 above, and in view of Nazari et al. (US 20200178801A1).

Regarding claims 17-18, Stafford teaches the electrochemical sensor of claim 1, and further teaches wherein the at least one diffusion control layer (film 60a) is disposed over the reagent substrate (sensing layer 54), as shown in Figs. 4B and 4D.  The material formulation of the film (i.e., the diffusion control layer) may be fine-tuned or customized to control which agents ingress/egress and the rate at which they ingress/egress, as well as to provide other functional and physical characteristics [paras. 0010-0011].   
Stafford does not teach wherein the at least one diffusion control layer includes one or more pharmaceuticals, wherein the one or more pharmaceuticals are disposed over the reagent substrate, and wherein the pharmaceutical is configured to inhibit binding of the analyte to the reagent substrate, of instant claim 17; and wherein the one or more pharmaceuticals comprises dexamethasone, of instant claim 18.
Nazari teaches a small wireless multi-analyte sensing platform that can be used to monitor multiple analytes such as glucose, lactate, Urea and other physicochemical quantities (abstract). Nazari further teaches wherein different membrane materials can be used to protect and/or restrain the functionalization materials on the sensing element 160, and achieve a desirable signal response for a particular sensor configuration. In some embodiments of the invention, a diffusion limiting layer can be useful. A polymer membrane can be deposited to act as a diffusion barrier that allows oxygen to go through unhindered but hinders glucose diffusion. This membrane can also act as a layer of biocompatible protective material for the enzyme layer. One example of this polymer material is polyurethane [para. 0161]. Implanted sensors can be attacked by the foreign body or immune response of the body. This can be mitigated by incorporating coatings that inhibit response and/or mitigate the effects and decrease this foreign body response. It is known to those skilled in the art that hydrophilic or superhydrophilic surfaces result in less response, drugs such as dexamethasone or nitric oxide limit such response, and reactive oxygen species quenching agents such as platinum limit the effects of such response. Drugs that inhibit adverse response by the body (e.g. dexamethasone, nitric oxide) can be mixed, encapsulated, or chemically included in the functionalization layers and/or membrane layers, in a way that allows slow release of the drugs throughout the functional lifetime of the sensor [paras. 0170-0171]. Therefore, Nazari teaches an electrochemical sensor comprising a diffusion control layer (i.e., polymeric coating in claim 11) disposed on a reagent substrate, wherein the diffusion control layer includes one or more pharmaceuticals (e.g. dexamethasone, nitric oxide), wherein the one or more pharmaceuticals are disposed over the reagent substrate, and wherein the pharmaceutical is configured to inhibit binding of the analyte to the reagent substrate (inhibit response and/or mitigate the effects and decrease this foreign body response [paras. 0170-0171]).
Stafford and Nazari are considered analogous art to the claimed invention because they are in the same field of electrochemical sensor for sensing target analyte such as glucose. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the diffusion control layer in Stafford by including one or more pharmaceuticals (e.g., dexamethasone and nitric oxide) in the diffusion control layer, as taught by Nazari, since Nazari teaches such drugs would inhibit response and/or mitigate the effects and decrease this foreign body response [para. 0170]. Furthermore, the claimed limitations are obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results [MPEP 2143(A)]. 
Note: for the purpose of examination, Examiner interprets “the pharmaceutical” as either the same or different than “the one or more pharmaceuticals”.  

Conclusion
	The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure: Wang et al. (US20170188916A1) teaches  membrane layers for analyte sensors for determining an analyte concentration (e.g., glucose), wherein the sensing membrane comprises a bio-interface layer which interfaces with a biological fluid containing the analyte to be measured, and the bio-interface layer can be as thin as one self-assembled monolayer (Fig.26 and [paras. 0371-0375 ]). Brister et al. (US 20060036145A1) teaches systems and methods for transcutaneous measurement of glucose in a host, and further teaches diffusion control layer [paras. 0141-0142], interference domain [paras. 0148-0150], and bioactive agents (such as an anti-inflammatory agent (for example, Dexamethasone))  incorporated into the membrane system [paras. 0180-0181]. Hataoka (US 20130023059A1) teaches immobilization of glucose oxidase on a SAM. Simpson et al. (US 20090076356A1) teaches dual electrode system for a continuous analyte sensor such as a continuous glucose sensor, wherein electrodes include an interference domain and wound-suppressive agents (bioactive agents) such as dexamethasone are incorporated into a shedding layer of the sensor. Hughes et al. (US 20130053665A1) teaches polymer membranes for continuous analyte sensors wherein the devices include a membrane that has an interference domain designed to reduce the permeation of one or more interferents.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIZHI QIAN whose telephone number is (571)272-3487. The examiner can normally be reached Monday-Thursday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.Q./Examiner, Art Unit 1795              


/JOSHUA L ALLEN/Primary Examiner, Art Unit 1795